Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-16 are pending in the current application. 
Claims 3-11 are withdrawn as being directed towards a non-elected invention.

Response to Amendment
Applicant’s amendment of 9/9/22 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13-16 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20070071985).
As to claim 1 and 13-16, Kumar discloses an oxide semiconductor film (title, paragraph 56) comprising 0-99.9 mol% In, Sn, Ga and Al (abstract; claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ga, Sn and In composition ratios of 0-30, 0-40 and 55-98, respectively and an Al ratio of 5-30, and the subsequently claimed ratios with narrower variations, as required by the instant claims, as Kumar teaches an oxide film with these components in ranges fully encompassing the claimed range (see MPEP 2144.05 I).

Claims 2, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied to claim 1 above, and further in view of Zhao (US 20150311345).
As to claims 2 and 10, Kumar discloses an GaSnInAl oxide thin film for electronics and semiconductor applications (paragraph 56), but is silent as to specific use as part of a TFT.
Zhao discloses a semiconductor electronic display device in which a thin film transistor comprising various Al/In/Ga/Sn oxide combination compositions is included as active layers in the device (paragraph 2, paragraph 51-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a TFT layer in an electronic device, as disclosed by Zhao, with the composition of Kumar, because this allows for formation of a display device.
As to claim 12, Zhao discloses use of amorphous structure for the film structure (paragraph 2 and 66).
Response to Arguments
Applicant argues in the remarks that Kumar is not relevant to the instant claims as the instant claims are directed towards a semiconductor film while Kumar is directed towards an electroconductive film and has a wider range for the constituent compositions.
This argument is not found persuasive as Kumar’s ranges of values fully encompass the instant claim’s values and thus raise a prima facie case of obviousness.  Additionally, it should be noted that the instant claims ranges cannot be considered so narrow as to not raise this prima facie case of obviousness.  The instantly claimed ranges vary between 30 and 45% of the totality of the ranges of Kumar (~30% for Ga, ~40% for Sn, ~45% for In, ~30% for aluminum).  Additionally, although Kumar discloses use of the compositions for electroconductive films, Kumar does explicitly disclose the use of the films within semiconductor devices as well (paragraph 56).  
Applicant additionally argues that Kumar discloses that because “0 %” is within the options of Kumar and does not contain a specific example with all the requisite element oxides, Kumar does not disclose the required composition.  However, Kumar does disclose all elements may be present at the stated compositional ranges and the lack of specific example with all elements does not negate the disclosure of all elements as possible constituents together (Kumar at abstract). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794